United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fleetwood, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-922
Issued: August 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 11, 2013 appellant, through her attorney, filed a timely appeal from a
December 18, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that a May 24, 2007 wage-earning
capacity determination should be modified; and (2) whether appellant has established entitlement
to wage-loss compensation for total disability commencing July 2, 2011.
FACTUAL HISTORY
On November 14, 2000 appellant, then a 45-year-old full-time carrier, filed a traumatic
injury claim (Form CA-1) alleging that on November 10, 2000 she sustained injury when she
1

5 U.S.C. § 8101 et seq.

lifted a tub of flats while in the performance of duty. OWCP accepted the claim for lumbar
sprain, displacement of a lumbar intervertebral disc and lumbar intervertebral disc disorder with
myelopathy.
The record indicates that on May 25, 2004 appellant accepted a light-duty job at three
hours a day. On March 7, 2007 she accepted a light-duty position as a modified express mail
courier. The position was four hours a day, five days per week.
By decision dated May 24, 2007, OWCP reduced appellant’s compensation finding that
her actual earnings in the job since March 7, 2007 fairly and reasonably represented her wageearning capacity.2 It found that appellant had a 35 percent loss of wage-earning capacity based
on actual earnings of $592.56 per week.
Appellant continued to receive compensation based on her loss of wage-earning capacity.
By letter dated July 2, 2011, the employing establishment notified appellant that, pursuant to the
National Reassessment Process (NRP), a light-duty job within her work restrictions was no
longer available. On August 5, 2011 appellant submitted a claim for compensation (Form CA-7)
commencing July 2, 2011. She also submitted a recurrence of disability claim (CA-2a) on
August 15, 2011 for the period commencing July 2, 2011. The record also contains a job offer
dated August 15, 2011 for a modified rural carrier position, with work hours from 8:30 a.m. to
12:00 p.m., five days per week.
In a report dated July 18, 2011, Dr. Craig Johnson, a Board-certified neurosurgeon,
provided results on examination. He diagnosed stable symptomatic and neurological status
regarding lower back issues, fibromyalgia and left leg reflex sympathetic dystrophy (RSD).
By decision dated January 23, 2012, OWCP denied the claim for a recurrence of
disability. It found that the medical evidence was insufficient to establish the claim. Appellant
requested a hearing before an OWCP hearing representative, which was held on April 12, 2012.
The medical evidence included a March 15, 2012 report from Dr. Johnson, who noted
appellant’s medical and work history. Dr. Johnson stated that appellant continued to manage her
pain through medication and activity modification, and it was extremely unlikely that she would
be able to be meaningfully, gainfully employed.
In a decision dated June 28, 2012, the hearing representative affirmed the January 23,
2012 decision. The hearing representative found insufficient evidence to modify the wageearning capacity decision, as there was no evidence of error in the decision or evidence of a
material worsening of appellant’s condition as of July 2, 2011.
Appellant requested reconsideration of her claim by letter dated September 19, 2012.
She argued that OWCP had failed to follow its procedures with respect to withdrawal of light
duty pursuant to NRP.

2

OWCP referred to the job title as modified rural carrier, but the job offer in the record stated the position was
express mail courier.

2

By decision dated December 18, 2012, OWCP reviewed the merits of the claim and
denied modification. It found that the evidence did not establish a modification of the wageearning capacity or a recurrence of disability.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3
When a light-duty position is withdrawn pursuant to NRP and a claim for total disability
is filed, FECA Bulletin No. 09-05 provides guidance with respect to development of the claim.4
If an LWEC decision has been issued, OWCP must determine whether the LWEC decision
should be modified.5
With respect to an LWEC determination based on actual earnings, it is well established
that OWCP should consider whether the kind of appointment and tour of duty are at least
equivalent to the job held on the date of injury.6 A part-time job is not equivalent to a full-time
position.7
ANALYSIS -- ISSUE 1
In the present case, the employing establishment notified appellant that, pursuant to NRP,
no light-duty position within her work restrictions was available as of July 2, 2011. As noted
above, when there is an LWEC in place, as in the present case, OWCP must make a
determination as to whether the LWEC decision should be modified. One of the grounds for
modification is whether the original determination was erroneous.
The evidence of record establishes that appellant was a full-time worker at the time of her
November 14, 2000 injury. The March 7, 2007 job offered to appellant, on which the LWEC
was based, was a part-time position at 4 hours per day, 20 hours per week. This was not a job
that was equivalent to the kind of appointment and tour of duty as the date-of-injury position.
The Board therefore finds that the evidence establishes the May 24, 2007 LWEC determination

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

FECA Bulletin No. 09-05 (issued August 18, 2009).

5

Id.

6

See L.L., Docket No. 12-1912 (issued April 22, 2013).

7

Id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7. Revisions were made to this section of the procedure manual in June 2013 that were not
in effect at the time of the decision on appeal.

3

was erroneous.8 Appellant has established that a modification of the May 24, 2007 LWEC is
warranted in this case.
LEGAL PRECEDENT -- ISSUE 2
FECA Bulletin No. 09-05 states that if there has been no LWEC rating (or the LWEC has
been set aside), payment for total wage loss should be made as long as certain criteria are met:
the current medical evidence (within the last six months) establishes that the employment-related
residuals continue, the evidence supports that light duty is no longer available, and there is no
indication that a retroactive LWEC should be made (noting that retroactive LWEC
determinations should not be made without approval from the district Director).9 If the medical
evidence is not sufficient, OWCP should request evidence from both the employing
establishment and appellant.10
ANALYSIS -- ISSUE 2
In the present case, the Board has found that the May 24, 2007 LWEC determination was
erroneous. FECA Bulletin No. 09-05 provides specific guidance for the situation presented here:
a withdrawal of a light-duty position pursuant to NRP, and an LWEC that has been set aside.
Decisions below did not address the provisions of FECA Bulletin No. 09-05 or attempt to follow
the guidance provided.11 The decisions considered the evidence as a standard recurrence of
disability claim rather than a withdrawal of light duty pursuant to NRP. The case will be
remanded to OWCP to follow the guidelines provided in FECA Bulletin No. 09-05 and make a
proper determination as to entitlement to wage-loss compensation commencing July 2, 2011.
After such further development as OWCP deems necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the May 24, 2007 LWEC determination should be modified. The
Board further finds that the case should be remanded to OWCP for further development of the
evidence with respect to the claim for compensation commencing July 2, 2011.

8

See L.L., supra note 6.

9

FECA Bulletin No. 09-05 (issued August 18, 2009).

10

Id.

11

See C.R., Docket No. 12-1757 (issued April 2, 2013) (noting that a withdrawal of light duty is considered a
recurrence of disability under OWCP regulations, and FECA Bulletin No. 09-05 provides specific guidance
regarding review of the medical evidence).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2012 is reversed with respect to modification of the
LWEC determination, set aside with respect to the claim for compensation commencing July 2,
2011 and remanded for further action consistent with this decision of the Board.
Issued: August 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

